Citation Nr: 0915967	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  06-28 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death, also claimed as secondary to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1958 to 
August 1980, during peacetime and the Vietnam Era.  He died 
in October 2005.  The appellant is his widow.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA), Muskogee, Oklahoma, 
Regional Office (RO), which inter alia denied service 
connection for the Veteran's cause of death.  The appellant 
disagreed with such denial and subsequently perfected an 
appeal.  

In June 2008, the Board remanded this claim to the RO for 
additional development, including notice required under Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).  That development was 
completed and the case was returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  The Certificate of Death reflects that the Veteran died 
in October 2005 and lists the immediate cause of death as 
non-small cell lung cancer.  It was unknown whether tobacco 
use contributed to the Veteran's death.  No autopsy was 
conducted.  

2.  At the time of the Veteran's death, he was not service-
connected for any disabilities, and had no claims pending 
with the VA.

3.  A lung disability to include cancer of the lungs was not 
demonstrated in service or for many years thereafter; it was 
not manifested to a compensable degree within one year 
subsequent to the Veteran's separation from service; and 
there is no competent medical evidence of record showing a 
relationship between the cause of the Veteran's death and his 
active military service, to include claimed herbicide 
exposure.


CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability 
that may be presumed to have been incurred in service, or a 
disability that is otherwise related to service, did not 
cause or contribute substantially or materially to the cause 
of the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected. Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why 
any claim made during the deceased veteran's lifetime was not 
granted.  Id. at 353.  Where a claimant submits a detailed 
application for benefits, VA must provide a detailed 
response.  Id.  

Here, the VCAA duty to notify was satisfied by an October 
2004 letter.  This letter fully addressed all three notice 
elements; informed the appellant of what evidence was 
required to substantiate her claim, and of the appellant's 
and VA's respective duties for obtaining evidence.  As noted, 
the Board remanded the claim in June 2008 for notice which 
complied with the mandates of Hupp.  In an October 2008 
notice letter, such notice was provided to the appellant   

VA also has a duty to assist the appellant in the development 
of the claim.  This duty includes assisting the appellant in 
the procurement of service treatment records (STRs) and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the claims folder contains STRs, 
service personnel records, VA medical records, a certificate 
of the Veteran's death, and the statements of the Veteran, 
appellant, and her representative.  The appellant did not 
request a hearing before the Board.  Significantly, the 
record does not otherwise indicate any additional obtainable 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Legal Criteria and Analysis
  
When a veteran dies from a service-connected disability, the 
Secretary shall pay dependency and indemnity compensation for 
such veteran's surviving spouse, children or parents.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.312(a).  The death of a 
veteran will be considered as having been due to a service 
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  Id.  The issue involved will be determined by 
exercise of sound judgment, without recourse to speculation, 
after a careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  A service-
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  

In general, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  Service connection may also be granted for 
certain chronic diseases, such as cancer of the lungs, when 
such disease is manifested to a compensable degree within one 
year of separation from service. 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, in service connection claims involving 
herbicide agent exposure as a result of service in Vietnam, 
lung cancer or respiratory cancer may be presumed to have 
been incurred in-service even if there is no evidence of the 
disease in service, provided the requirements of 38 C.F.R. § 
3.307(a)(6) are met. 38 C.F.R. § 3.309(e). 

The term "herbicide agent" means a chemical in an herbicide, 
including Agent Orange, used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam Era.  38 C.F.R. § 3.307(a)(6)(i). 

A veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed to an herbicide 
agent during such service unless there is affirmative 
evidence to the contrary.  38 C.F.R. § 3.307.  "Service in 
Vietnam" includes service in the waters offshore, or service 
in other locations if the conditions of service involved duty 
or visitation in Vietnam.  38 C.F.R. § 3.313; see also Haas 
v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 208), cert. denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009)(No. 08-525) (where the Court 
held that VA's requirement that a claimant must have been 
present within the land borders of Vietnam at some point in 
the course of duty in order to be entitled to the presumption 
of herbicide exposure and service connection constitutes a 
permissible interpretation of 38 U.S.C.A. § 1116(a)(1) and 
38 C.F.R. § 3.307(a)(6)(iii)).     
A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical  training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

A contributory cause of death is inherently one not related 
to the principal cause.  38 C.F.R. § 3.312(c)(1).  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
Id.  It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Id.  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
38 C.F.R. § 3.312(c)(2).  In the same category, there would 
be included service-connected diseases or injuries of any 
evaluation (even 100 percent evaluations) but of a quiescent 
or static nature involving muscular or skeletal functions and 
not materially affecting other vital body functions.  Id.  

Service-connected diseases involving active processes 
affecting vital organs should receive careful consideration 
as a contributing cause of death from the viewpoint of 
whether there were resulting debilitating effects and general 
impairment of health to 
an extent that would render the person materially less 
capable of resisting the effects of the disease primarily 
causing death.  38 C.F.R. § 3.312(c)(3).

In this case, the appellant contends that the Veteran's death 
was a result of service in foreign countries, specifically 
exposure to herbicide agents when he flew in to DaNang Air 
Force Base in Vietnam for repairs to his aircraft while 
returning to his duty station in Japan.  See July 2007 
"Statement of Accredited Representative in Appealed Case," 
VA Form 646; December 2008 Hand-Written Statement from the 
Appellant.  

The Veteran's death certificate shows that the cause of his 
death was non-small cell lung cancer of an undetermined 
interval.  It was unknown whether tobacco use contributed to 
the Veteran's death.

The evidence of record does not reflect that the disability 
which caused the Veteran's death was incurred during his 
active military service.  The Veteran's STRs are negative for 
any respiratory or cancer disabilities.  
  
Post-service, there is no evidence of a diagnosis of lung 
cancer within the first year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Further, the first indication of respiratory disability was 
not shown until a July 2002 Neurosurgery History and Physical 
Examination Report from the VA Medical Center (VAMC) in 
Oklahoma City, Oklahoma, which includes a notation  of past 
medical history of squamous cell lung cancer.  The record 
also contains a March 2003 Primary Care Note from Oklahoma 
City VAMC which includes a notation of lung cancer in 
remission.  There are no other post-service treatment records 
in the Veteran's claims file.

Further, although the evidence of record shows that the 
Veteran was diagnosed with lung cancer, the evidence of 
record fails to show that the Veteran served or was present 
in the landborders of the Republic of Vietnam during the 
specified period.  Thus, he is not presumed to have been 
exposed to herbicides.  See 38 C.F.R. §§ 3.307, 3.313; see 
also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub 
nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 208), cert. 
denied, 77 U.S.L.W. 3267 (Jan. 21, 2009)(No. 08-525). 

The Board acknowledges the appellant's assertion that the 
Veteran was on a stop-over in Vietnam en route to his duty 
station in Japan.  However, there is no evidence of record 
and the appellant has not provided any evidence to indicate 
that the Veteran was in the landborders of Vietnam. 

In sum, respiratory and cancer disabilities were not present 
in service or for many years thereafter, and there is no 
objective evidence relating such disabilities to service.  In 
addition, the preponderance of the evidence is against a 
finding that the Veteran's disability was incurred in-service 
and had any significant adverse effect on the events leading 
to the Veteran's death or otherwise contributed substantially 
or materially to his demise.   

Because the Board has concluded that lung cancer, also 
claimed as secondary to herbicide exposure, is not service-
connected, the appellant's claim must fail as a matter of 
law.  The Veteran did not die in-service, as a result of a 
disease or injury incurred in-service, or proximately due to 
or the result of a service-connected disability or injury; 
therefore, he does not meet the basic eligibility 
requirements for service connection for cause of death.  
Where the law and not the evidence is dispositive, a claim 
should be denied, or the appeal to the Board terminated, 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

The Board sympathizes with the appellant; however, the 
preponderance of the evidence is against her service 
connection claim.  Thus, the reasonable doubt doctrine does 
not apply, and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b).   


ORDER

Entitlement to service connection for the cause of the 
Veteran's death, also claimed as secondary to herbicide 
exposure, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


